DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, 10-11, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sauvageau (US 20180118291).
Claims 4 & 14;
Sauvageau teaches a track tension system (Fig. 8) for a vehicle with a track system (Fig. 9) that includes a drive frame (Fig. 9), first and second idlers (Fig. 9, 28 – and rear idler near 38) and a track 14 that moves about the first and second idlers, the track tension system comprising: a hydraulic cylinder (Fig. 8, 310) mechanically coupled between the drive frame and the first idler (Fig. 8); an accumulator 304; a hydraulic valve 316 configured to control hydraulic flow between the hydraulic cylinder and the accumulator (¶0075), wherein the hydraulic valve is configured to move between an open position which allows hydraulic fluid to flow freely through the hydraulic valve in both directions between the hydraulic cylinder and the accumulator, and a closed position which blocks hydraulic fluid flow through the hydraulic valve between the hydraulic cylinder and the accumulator (¶0075 – valve considered capable in controlling flow between accumulator and actuator); and an orifice configured to allow constricted hydraulic flow between the hydraulic cylinder and the accumulator when the hydraulic valve is in the closed position (¶0075 – valve considered as a multi-port orifice to connect conduits and reduce flow); wherein the hydraulic cylinder is configured to extend and retract to change the distance between the drive frame and the first idler which increases and decreases, respectively, tension on the track of the track system. (¶0016) 
In the embodiments of Fig. 10, Sauvageau teaches an overload pressure relief (Fig. 10, 504) configured to allow hydraulic fluid to flow between the hydraulic cylinder and the accumulator when the hydraulic valve is in the closed position and pressure in the hydraulic cylinder equals or exceeds an overload pressure. (¶0077 –504 relieves pressure to avoid failure); a controller that monitors brake system pressure and controls the position of the hydraulic valve based on the monitored brake system pressure; wherein the controller commands the hydraulic valve to the closed position when the brake system pressure exceeds a first brake pressure threshold, and commands the hydraulic valve to the open position when the brake system pressure goes back below a second brake pressure threshold. (¶0082 – brake switch input is used for a control system to actuate a solenoid. The switch considered to meet limitations of a ‘threshold’). 
In the embodiments of Fig. 11, Sauvageau teaches a control system monitoring a pressurized braking system. (¶0077, Lines 9-15)
Although an arrangement encompassing the embodiments of Fig. 8, 10 and 11 are not explicitly defined, Sauvageau teaches that various embodiments disclosed can be “… otherwise variously embodied and employed …” (¶0087) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the subsystems of figures 10 and 11 with the track tension system defined in figure 8 to allow for tension control based on braking pressure. This would provide for the obvious benefit of improved braking performance for a vehicle system and improve safety for an operator. (¶0006)
Claim 2;
Sauvageau teaches the hydraulic valve is configured to move between an open position which allows hydraulic fluid to flow freely through the hydraulic valve in both directions between the hydraulic cylinder and the accumulator, and a closed position which blocks hydraulic fluid flow through the hydraulic valve between the hydraulic cylinder and the accumulator (¶0075 – valve considered capable in controlling flow between accumulator and actuator);
Claim 3;
Sauvageau as modified teaches a controller that monitors a plurality of control factors and controls the position of the hydraulic valve based on the monitored control factors. (Fig. 10, ¶0077 – controller receives signals)
Claim 6; 
Sauvageau as modified teaches a controller that monitors vehicle acceleration and deceleration and controls the position of the hydraulic valve based on the monitored vehicle acceleration and deceleration; wherein the controller commands the hydraulic valve to the closed position when the rate of vehicle acceleration or deceleration exceeds a first acceleration change threshold, and commands the hydraulic valve to the open position when the vehicle acceleration or deceleration goes back below a second acceleration change threshold. (¶0082, Lines 8-10)
Claim 7;
Sauvageau as modified teaches a controller that monitors brake pedal position and controls the position of the hydraulic valve based on the monitored brake pedal position; wherein the controller commands the hydraulic valve to the closed position when the brake pedal position goes below a first brake pedal threshold, and commands the hydraulic valve to the open position when the brake pedal position goes above a second brake pedal threshold. (¶0082, Lines 1-5 – switch considered to meet limitations of thresholds)
Claim 8;
Sauvageau as modified teaches an overload pressure relief (Fig. 10, 504) configured to allow hydraulic fluid to flow between the hydraulic cylinder and the accumulator when the hydraulic valve is in the closed position and pressure in the hydraulic cylinder equals or exceeds an overload pressure. (¶0077 – 504 relieves pressure to avoid failure)
Claim 10;
Sauvageau as modified teaches the vehicle further includes a vehicle hydraulic system; and the track tension system further comprises a check valve that connects the track tension system to the vehicle hydraulic system, wherein the check valve allows adjustment of nominal hydraulic pressure in the track tension system. (Fig. 14, 509; ¶0081, Lines 1-5)
Claim 11; 
Sauvageau as modified teaches the accumulator has a hydraulic volume and a nitrogen volume. (Fig. 6A, 230/232)
Claim 13;
Sauvageau as modified teaches the accumulator has a hydraulic volume and a nitrogen volume. (Fig. 6A, 230/232)
Claim 16;
Sauvageau as modified teaches a controller that monitors vehicle acceleration and deceleration and controls the position of the hydraulic valve based on the monitored vehicle acceleration and deceleration; wherein the controller commands the hydraulic valve to the closed position when the rate of vehicle acceleration or deceleration exceeds a first acceleration change threshold, and commands the hydraulic valve to the open position when the vehicle acceleration or deceleration goes back below a second acceleration change threshold. (¶0082, Lines 8-10)
Claim 17; 
Sauvageau as modified teaches a controller that monitors brake pedal position and controls the position of the hydraulic valve based on the monitored brake pedal position; wherein the controller commands the hydraulic valve to the closed position when the brake pedal position goes below a first brake pedal threshold, and commands the hydraulic valve to the open position when the brake pedal position goes above a second brake pedal threshold. (¶0082, Lines 1-5 – switch considered to meet limitations of thresholds)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sauvageau (US 20180118291) as applied to claim 4 above and in further view of Henry (US 4840437).
Sauvageau teaches a controller (Fig. 12) that monitors changing vehicle ground speed and controls the position of the hydraulic valve based on the monitored changing vehicle ground speed; wherein the controller commands the hydraulic valve to the closed position when the vehicle ground speed exceeds a first speed threshold, and commands the hydraulic valve to the open position when the vehicle ground speed goes back below a second speed threshold. (¶0079 – track tension system is controlled by a valve system influenced by acceleration) Sauvageau does not explicitly teach a system that monitors instantaneous speed.
Henry teaches a speed sensor for adjusting track tension. (Fig. 4, 54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the speed sensor of Henry with the track tensioning control of Sauvageau to allow for improved mobility and reduced wear at varied speed levels. This would provide for the obvious benefit of improved reliability and maneuvering capacity. (Henry, Col. 1, Lines 20-29)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sauvageau (US 20180118291), denoted Sauvageau (291), as applied to claim 4 above, and in further view of Sauvageau (US 20180086397); herein referenced Sauvageau (397).
Sauvageau (291) as modified teaches an orifice configured to allow constricted hydraulic flow between the hydraulic cylinder and the accumulator when the hydraulic valve is in the closed position (¶0075 – valve considered as a multi-port orifice to connect conduits and reduce flow). Sauvageau (291) does not teach an orifice being adjustable, when the hydraulic valve is in the closed position, to a size that allows an amount of hydraulic flow through the orifice that increases tension on the track, and to another size in which the amount ofApplication No. 16/511,334 Ref. No. DEE05-40546hydraulic flow through the orifice decreases tension on the track, and wherein the track tension system lacks a pressure relief valve.  
Sauvageau (397) teaches a variable orifice to control dampening. (¶0067) The orifice being adjustable, when the hydraulic valve is in the closed position, to a size that allows an amount of hydraulic flow through the orifice that increases tension on the track, and to another size in which the amount ofApplication No. 16/511,334 Ref. No. DEE05-40546hydraulic flow through the orifice decreases tension on the track, and wherein the track tension system lacks a pressure relief valve. (Fig. 10, 58; ¶0070 -modifying flow via 58 would result in a hardening or softening the track and therefore increase or decrease tension)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the dampening orifice of Sauvageau (‘397) in place of the pressure relief valve of Sauvageau (‘397) to allow for improved suspension characteristics and therefore provide for the obvious benefit of increased operator comfort. (Sauvageau (‘397); ¶0003-¶0005) Further, the simple substitution of a pressure relief valve for an adjustable valve for dampening would provide for the predictable result of reduced vibration. (Sauvageau (‘397); ¶0006-¶0007)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sauvageau (US 20180118291) as applied to claim 14 above and in further view of Henry (US 4840437).
Sauvageau teaches a controller (Fig. 12) that monitors changing vehicle ground speed and controls the position of the hydraulic valve based on the monitored changing vehicle ground speed; wherein the controller commands the hydraulic valve to the closed position when the vehicle ground speed exceeds a first speed threshold, and commands the hydraulic valve to the open position when the vehicle ground speed goes back below a second speed threshold. (¶0079 – track tension system is controlled by a valve system influenced by acceleration) Sauvageau does not explicitly teach a system that monitors instantaneous speed.
Henry teaches a speed sensor for adjusting track tension. (Fig. 4, 54)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the speed sensor of Henry with the track tensioning control of Sauvageau to allow for improved mobility and reduced wear at varied speed levels. This would provide for the obvious benefit of improved reliability and maneuvering capacity. (Henry, Col. 1, Lines 20-29)

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauvageau (US 20180118291), denoted Sauvageau (291), in further view of Sauvageau (US 20180086397); herein referenced Sauvageau (397).
Sauvageau (291) teaches a track tension system (Fig. 8) for a vehicle with a track system (Fig. 9) that includes a drive frame (Fig. 9), first and second idlers (Fig. 9, 28 – and rear idler near 38) and a track 14 that moves about the first and second idlers, the track tension system comprising: a hydraulic cylinder (Fig. 8, 310) mechanically coupled between the drive frame and the first idler (Fig. 8); an accumulator 304; a hydraulic valve 316 configured to control hydraulic flow between the hydraulic cylinder and the accumulator (¶0075), wherein the hydraulic valve is configured to move between an open position which allows hydraulic fluid to flow freely through the hydraulic valve in both directions between the hydraulic cylinder and the accumulator, and a closed position which blocks hydraulic fluid flow through the hydraulic valve between the hydraulic cylinder and the accumulator (¶0075 – valve considered capable in controlling flow between accumulator and actuator); and an orifice configured to allow constricted hydraulic flow between the hydraulic cylinder and the accumulator when the hydraulic valve is in the closed position (¶0075 – valve considered as a multi-port orifice to connect conduits and reduce flow); wherein the hydraulic cylinder is configured to extend and retract to change the distance between the drive frame and the first idler which increases and decreases, respectively, tension on the track of the track system. Sauvageau (291) does not teach an orifice being adjustable, when the hydraulic valve is in the closed position, to a size that allows an amount of hydraulic flow through the orifice that increases tension on the track, and to another size in which the amount ofApplication No. 16/511,334 Ref. No. DEE05-40546hydraulic flow through the orifice decreases tension on the track.  
Sauvageau (397) teaches a variable orifice to control dampening. (¶0067) The orifice being adjustable, when the hydraulic valve is in the closed position, to a size that allows an amount of hydraulic flow through the orifice that increases tension on the track, and to another size in which the amount ofApplication No. 16/511,334 Ref. No. DEE05-40546hydraulic flow through the orifice decreases tension on the track, and wherein the track tension system lacks a pressure relief valve. (Fig. 10, 58; ¶0070 -modifying flow via 58 would result in a hardening or softening the track and therefore increase or decrease tension)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the dampening orifice of Sauvageau (‘397) in place of the pressure relief valve of Sauvageau (‘397) to allow for improved suspension characteristics and therefore provide for the obvious benefit of increased operator comfort. (Sauvageau (‘397); ¶0003-¶0005) Further, the simple substitution of a pressure relief valve for an adjustable valve for dampening would provide for the predictable result of reduced vibration. (Sauvageau (‘397); ¶0006-¶0007)
Claim 19;
Sauvageau as modified teaches a controller that monitors a plurality of control factors and controls the position of the hydraulic valve based on the monitored control factors. (Fig. 10, ¶0077 – controller receives signals)
Claim 20;
Sauvageau as modified teaches the vehicle further includes a vehicle hydraulic system; and the track tension system further comprises a check valve that connects the track tension system to the vehicle hydraulic system, wherein the check valve allows adjustment of nominal hydraulic pressure in the track tension system. (Fig. 14, 509; ¶0081, Lines 1-5)

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
In regard to the arguments concerning claim 4 & 14 (- See Remarks, Page 2), the applicant asserts “… does not identify…the cited foot pedal or hand switch in Sauvageau addresses features ... regarding a first threshold and second threshold.” Sauvgeau teaches “When the pressure in the system reaches a given threshold … may be controlled by a controller which receive a signal from any mechanism, such as, but not limited to a brake pedal switch, an accelerometer, one or more sensor or any other switch.” (Sauvageau 291, ¶0077, Lines 11-18). A switch is a well understood, routine and conventional technology that operates on the principle of a binary threshold. (I.e. on and off)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of track tensioning means are listed on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618